Mr. Justice McBride
delivered the opinion of the court.
1. This case was evidently begun and tried by plaintiff upon the theory that his remedy was under the Employers’ Liability Act (Laws 1911, pp. 16, 18), and the contention of defendant here is that the plaintiff has not brought himself within the provisions of the act, either by pleadings or proof. The specific acts of negligence alleged or attempted to be alleged in the complaint may be briefly summarized as follows: (a) The defendant carelessly, negligently and recklessly used a gin pole in raising the columns and girders to the top of the guide frame; (b) that the guy ropes to the gin pole were carelessly and negligently fastened; (c) that the manner in which they were placed in order to secure the pole in an upright position was unsafe; (d) that they were adjusted in a careless and reckless manner; (e) that the manner in which the gin pole was moved from one place to another was careless and reck*142less; (f) that on account of the careless and reckless manner in which the gin pole was being moved and maintained in position and operated, and in which the guy ropes were placed and fastened, the pole fell and injured plaintiff. From the above summary it is apparent that there has not been pleaded any connection between the injury occurring and the fact that a gin pole was used. In other words, it is not charged that a gin pole is in itself an improper device; the cause of the accident as shown in subdivision (f), supra, being attributed to the careless and reckless manner in which it was moved and maintained and operated and the negligent manner in which the guy ropes were fastened. The complaint charges that the gin pole fell and plaintiff was injured because of the following negligent acts with respect to it: (1) Maintenance; (2) moving; (3) operation; (4) position of guy ropes; (5) fastening of guy ropes. We will now examine the Employers ’ Liability Act to ascertain whether these allegations bring plaintiff within it. The title to the act in question is as follows:
“An act providing for the protection and safety of persons engaged in the construction, repairing, alteration, or other work, upon buildings, bridges, viaducts, tanks, stacks and other structures, or engaged in any work upon or about electrical wires, or conductors or poles, or supports, or other electrical appliances or contrivances carrying a dangerous current of electricity; or about any machinery or in any dangerous occupation, and extending and defining the liability of employers in any or all acts of negligence, or for injury or death of their employees, and defining who are the agents of the employer, and declaring what shall not be a defense in actions by employees against employers, and prescribing a penalty for a violation of the law.”
*143It may be observed that in tbe Laws of 1911 tbe words ‘ ‘ occupation, and extending and defining the liability of employers in,” occurring after the word “dangerous,” at the end of line 6 in the title, do not appear; a whole line having been accidentally omitted by the printer. The quotation here is from the original act. The words “about any machinery or in any dangerous occupation, and extending and defining the liability of employers in any and all acts of negligence, or for injury or death of their employees,” here employed, are sufficiently broad to include nearly any conceivable case of negligence; and, while the text of the act is perhaps more narrow than the title, it is still broad enough to include most of the injuries suffered by employees where any risk or hazard would seem naturally incident to the employment. Those sections of the act applicable to the case at bar are Sections 1 and 2:
_ “All owners, contractors, subcontractors, corporations or persons whatsoever, engaged in the construction, repairing, alteration, removal or painting of any building, bridge, viaduct, or other structure, or in the erection or operation of any machinery, or in the manufacture, transmission and use of electricity, or in the manufacture or use of any dangerous appliance or substance, shall see that all metal, wood, rope, glass, rubber, gutta-percha, or other material whatever, shall be carefully selected and inspected and tested so as to detect any defects, and all scaffolding, staging, false work or other temporary structure shall be constructed to bear four times the maximum weight to be sustained by said structure, and such structure shall not at any time be overloaded or overcrowded; and all scaffolding, staging or other structure more than twenty feet from the ground or floor shall be secured from swaying and provided with a strong and efficient safety rail or other contrivance, so as to prevent any person from falling *144therefrom, and all dangerous machinery shall he securely covered and protected to the fullest extent that the proper operation of the machinery permits, and all shafts, wells, floor openings and similar places of danger shall be inclosed, and all machinery other than that operated by hand power shall, whenever necessary for the safety of persons employed in or about the same or for the safety of the general public, be provided with a system of communication by means of signals, so that at all times there may be prompt and efficient communication between the employees or other persons and the operator of the motive power, and in the transmission and use of electricity of a dangerous voltage full and complete insulation shall be provided at all points where the public or the employees of the owner, contractor or subcontractor transmitting or using said electricity are liable to come in contact with the wire, and dead wires shall not be mingled with live wires, nor strung upon the same support, and the arms or supports bearing live wires shall be especially designated by a color or other designation which is instantly apparent and live electrical wires carrying a dangerous voltage shall be strung at such distance from the poles or supports as to permit repairmen to freely engage in their work without danger of shock; and generally, all owners, contractors or subcontractors and other persons having charge of, or responsible for, any work involving a risk or danger to the employees or the public shall use every device, care and precaution which it is practicable to use for the protection and safety of life and limb, limited only by the necessity for preserving the efficiency of the structure, machine or other apparatus or device, and without regard to the additional cost of suitable material or safety appliance and devices. * * The manager, superintendent, foreman or other person in charge or control of the construction or works or operation, or any part thereof, shall be held to be the agent of the employer in all suits for damages for death or injury suffered by an employee.”
*145The concluding clause of Section 1 is significant:
“And generally, all owners, contractors or subcontractors and other persons having charge of, or responsible for, any work involving a risk or danger to the employees or to the public, shall use every device, care and precaution which it is practicable to use for the protection and safety of life and limb,” etc.'
The situation of plaintiff on the top of one of the steel girders, 71 feet above the ground, was obviously and inherently dangerous; and while he was in this position it was just as obviously the duty of defendant or its agents to take every care and precaution practicable to see that the gin pole and its appliances were-so placed, secured and operated as would minimize danger of injury to him. There was evidence tending to show that such care was not used, not only in one, but in several, respects. The ropes, guys, pulleys and fastenings of the gin pole were a part of the machinery and appliances for carrying on the work. They were fully described to the jury, and a model was exhibited on the trial. From all the evidence submitted we think the jury was justified in assuming that, if the agents of defendant had taken reasonable care to see that these ropes were maintained in a proper position and fastened securely, the accident would not have occurred. The testimony tended to show that plaintiff was upon a narrow girder at least 71 feet from the ground, and in a position where he could not protect himself if the gin pole should fall. The base of the gin pole was itself upon an iron floor constituting a compartment of the tank 35 feet from the ground, and its shaft was 80 feet high. It rested in a shoe about 4 feet in length, which was placed upon rollers of iron pipe, and was moved from place to place *146by pinch bars as occasion required in the progress of the work. There is no suggestion of any latent defects in the appliances, and there is every reason to believe that by reasonable care and caution in respect to properly placing and fastening the guy ropes the gin pole would not have fallen. Properly braced and handled, it was a safe machine, but one requiring a high degree of care in its management and maintenance. While perhaps its falling was not a circumstance to which the doctrine res ipsa loquitur should be applied to its full extent, yet the fact of its falling under the circumstances certainly furnished some evidence that proper precautions had not been used to avert the accident. We think neglect in respect to the matters mentioned brings the case within the spirit and letter of the Employers’ Liability Act.
2. At the risk of repetition, and to make plain our view as to the particular acts of omission which constitute negligence under the Employers ’ Liability Act, they may be enumerated as follows: (a) Failure to use care in selection and inspection of materials; (b) failure to use care in erection or maintenance of scaffolding or other structure more than 20 feet from the ground; (c) failure to provide a safety rail or other device for protection of employees upon such structures; (d) failure to cover dangerous machinery, shafts or openings; (e) failure to provide a system of signals; (f) failure to use certain enumerated precautions in regard to electrical work and contrivances; (g) failure to use every practicable device for the protection of life and limb in all dangerous employments; (h) failure to use every practicable care and precaution for the safety of life and limb.
3. The words “every device, care, and precaution,” used in the act, must be taken in their full sense, except *147as limited by tbe context, and this limitation must be construed merely as qualifying the word “device.” Tbe words “care and precaution” apply not only to tbe safe condition of tbe machinery, considered merely as such, but to tbe method of its operation, and, if a machine safe in itself becomes a source of injury by reason of tbe fact that tbe employer or those representing him fail to use reasonable care in its operation, and thereby an injury is inflicted upon an employee not in control of its operation or management, tbe injury is within both the letter of tbe act and tbe mischief which it was designed to remedy.
4. It is contended that tbe pleading does not definitely show that it was tbe intent of tbe plaintiff to bring bis action upon tbe statute. Tbe complaint is somewhat loosely drawn, but it shows a state of facts which indicates that tbe work in which plaintiff was engaged was hazardous; that tbe machinery (guys, ropes, etc.) was not properly placed and was improperly fastened; that tbe agénts in charge of tbe work were negligent and reckness in tbe maintenance of the gin pole and incautious in tbe manner of moving it; that they did not, in tbe language of tbe statute, “use every device, care and precaution” which it was practicable for them to use to prevent injury to tbe plaintiff. Where these matters appear it is not necessary for a plaintiff to expressly declare upon tbe statute, and this is especially true where tbe defendant does not- demur to tbe complaint or move to make it more definite and certain, as is tbe case here: Cederson v. Oregon R. & N. Co., 38 Or. 343 (62 Pac. 637, 63 Pac. 763). With these preliminary observations in mind we will now proceed to consider tbe specifications of error relied upon by defendant.
*1485. The first exception relates to the admission by the court of testimony tending to show that a certain other device called an “A” frame was frequently used for the same purposes as the gin pole, which was in use on the work in which plaintiff was engaged. This testimony, if it tended to prove anything, tended to show that another and better device than the gin pole should have been used; and, as there was nothing in the pleadings to indicate that a gin pole was in itself an improper device, the admission of this testimony was error.
The second exception relates to the refusal of the court to strike out the testimony above alluded to, and need not be further considered.
6. The third exception relates to the admission by the court of testimony tending to show that just before the accident, and while the gin pole was being moved, defendant’s foreman, who was in immediate charge of the work, directed a teamster whose teams occupied a position on the ground immediately at the foot of the structure to remove them to another place, giving as a reason that the gin pole might fall down on the teams. This was so nearly connected with the principal transaction as to form a part of the res gestae, and its admission was not error.
7. The fifth exception relates to the failure of the court to prohibit counsel for plaintiff from reading Section 1 of the Employers ’ Liability Act to the jury. The reading of the act was probably improper; but, as the court in its charge instructed the jury that this action was brought under that act, and explained it fully to the jury, it does not appear that any injury to defendant resulted from the action objected to. The sixth exception relates to the same matter.
*149The seventh exception relates to the instruction of the court in relation to the duties of an employer under the liability act. It is practically a summing up of the provisions of the act, and the objection was evidently based upon the theory that the complaint failed to disclose a statutory liability. We find no error in this instruction.
We find no defect in the eighth, ninth, tenth, eleventh, twelfth, thirteenth and fourteenth instructions, objected to by defendant. The objections to them are all based upon the same theory of the law as the seventh instruction mentioned above.
8. The fifteenth exception is to the following instruction:
“If your verdict be for the plaintiff, in estimating the damages you shall take into consideration the nature and extent of the plaintiff’s injury, its probable permanency, the pain and suffering which the plaintiff has endured and will endure hereafter, if any, the effect that the injury may have upon the earning power of the plaintiff, the loss of wages which the plaintiff has sustained by reason of the injury complained of, and any results or effects which are shown by the evidence to follow as the direct and proximate result of the injury which the plaintiff has sustained.”
The objection to this instruction goes to that portion of it referring to the possible permanency of the injury; the defendant’s counsel insisting that there was no evidence that the injury might be permanent. Dr. Walker, a witness for plaintiff, testified positively that in some respects the injury to the arm was permanent, and this testimony was sufficient to authorize the instruction.
9,10. Upon cross-examination of Dr. Tucker, a witness for defendant, who had testified on direct examination that plaintiff would probably have as good *150an arm as ever, and that the injuries were not permanent, plaintiff’s counsel, over defendant’s objection, asked him this question:
“Then, as I understand yon, Doctor, aside from the pain and inconvenience yon might suffer, that you would just as soon that your arm was in the condition that his is as to be in the condition you have it now?”
The witness replied: “No, sir; I would not.” The court should have sustained the objection to this question; but, as the answer was in line with the doctor’s principal testimony, which indicated that plaintiff’s arm had not yet entirely recovered, it is difficult to see how it could have prejudiced defendant’s case.
11. The court erred in instructing the jury that it might consider evidence of another device or method as a means of throwing light upon the question as to Whether the device used was a sufficient one. This Was practically saying to the jury that they might compare the “A” frame device mentioned in the testimony with the gin pole mentioned in the complaint, with a view of determining whether a gin pole was a proper device to use in the work. As the complaint does not charge that the gin pole was an improper device, but only that its maintenance and operation in a careless and reckless manner caused the injury, this instruction was wholly outside the issues and highly prejudicial. Under our Constitution the jury is the exclusive judge of the facts, and its findings are not, as a rule, reviewable, but, as we have frequently said, no good verdict can be predicated upon a wrong instruction. The law is the yardstick by which the jury is to measure the testimony, and if the yardstick is too short or too long, the final measurement is likely to be erroneous. In this case the pleadings were somewhat indefinite, and the counsel, in their zeal for their *151client, somewhat reckless in bringing doubtful propositions into the case; and, while in most respects the learned circuit judge laid down the law properly, yet in the respect indicated there was error to the manifest injury of defendant.
The judgment will be reversed and a new trial granted. Reversed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur.